Citation Nr: 9912779	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  92-06 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
shell fragment wound residuals of the left buttock and lower 
extremities.

2.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for schizophrenia.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from September 1967 to 
March 1971.  His awards and decorations included the Purple 
Heart Medal, the Combat Infantryman Badge, the Army 
Commendation Medal with "V" device, the Aircraft Crewman 
Badge, the Vietnam Service Medal with 4 Bronze Service Stars, 
the National Defense Service Medal, and the Republic of 
Vietnam Campaign Medal.

The instant appeal arose from an August 1991 rating decision 
which denied an application to reopen a claim for service 
connection for schizophrenia.  In January 1994 the Board of 
Veterans' Appeals (Board) denied the application to reopen 
the claim for service connection for a nervous disorder.  The 
appellant filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").

In December 1994, the parties filed a Joint Motion for 
Remand.  The parties asked the Court to remand the matter to 
the Board for development and readjudication.  The Court 
granted the motion in December 1994, vacating and remanding 
the case to the Board.  [redacted].  Pursuant to the Court's order, the 
Board remanded this case for further development in September 
1995.

The Joint Motion determined that the appellant had reasonably 
raised claims for an increased rating for shell fragment 
wound residuals of the left buttock and lower extremities and 
for entitlement to service connection for PTSD.  As regards 
the claim for service connection for PTSD, the Board refers 
this claim to the RO for further action.  Development was 
performed as regards the PTSD claim pursuant to the Board's 
September 1995 remand.  In a December 1998 rating decision, 
the RO denied entitlement to service connection for PTSD.  It 
is unclear whether a copy of this rating decision was mailed 
to the appellant.

A copy of a supplemental statement of the case (SSOC), which 
included the PTSD claim, was mailed to the veteran in 
December 1998.  The SSOC incorrectly stated that the Board 
had accepted jurisdiction of the PTSD claim, and the SSOC's 
cover letter indicated that the veteran's "response at this 
time is optional."  Since the time of the issuance of the 
December 1998 SSOC, there has been no further communication 
from the appellant regarding the PTSD claim.

In fact, the RO should have issued the appellant an 
appropriate VA Form 20-8993, Notice of Procedural and 
Appellate Rights, along with a copy of the December 1998 
rating decision denying service connection for PTSD.  In 
connection with this referral, the appellant is reminded that 
he has yet to give the Board jurisdiction by commencing and 
perfecting an appeal to the December 1998 rating decision 
denying entitlement to PTSD by filing a notice of 
disagreement within the appropriate time frame, and, 
subsequent to the issuance of a statement of the case on that 
issue, by filing a VA Form 9, substantive appeal.

As regards the claim for an increased rating for shell 
fragment wound residuals of the left buttock and lower 
extremities, the Board notes that it has jurisdiction over 
this claim.  A May 14, 1991, letter from the RO informed the 
veteran that his claim for an increased rating was denied.  
The Board construes a written statement from the veteran, 
received at the RO July 8, 1991, as his notice of 
disagreement with that decision.  Further, although the 
veteran had not received a statement of the case on the 
increased rating issue after having filed his July 1991 
notice of disagreement, he nevertheless filed correspondence 
which the Board finds meets the requirements for a VA Form 9, 
substantive appeal.  In particular, the veteran filed an 
August 1991 VA Form 9 which specifically addressed the issue 
of an increased rating "for being wounded in both legs and 
butto[ck]s."  See Archbold v. Brown, 9 Vet.App. 124 (1996).  
The December 1998 supplemental statement of the case included 
the increased rating issue.  Thus, the Board properly has 
jurisdiction over the increased rating claim.


FINDINGS OF FACT

1.  The veteran's service-connected shell fragment wound 
residuals of the left buttock and lower extremities are 
currently manifested by a subjective complaint of pain and by 
objective medical findings of well-healed scars and X-ray 
evidence of old, tiny metallic fragments in the soft tissue 
about the right femur, left knee area, and left gluteal and 
hip area.

2.  The last final disallowance of a claim for service 
connection for schizophrenia was a December 1975 rating 
decision.  The appellant was notified of this decision and 
did not appeal the decision within the time allowed by law 
and regulations.

3.  The evidence which has been presented or secured since 
the December 1975 rating decision is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for schizophrenia.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability evaluation for 
shell fragment wound residuals of the left buttock and lower 
extremities with retained metallic fragments are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.118, Diagnostic Code 7899-7804 (1998).

2.  The December 1975 rating decision denying service 
connection for schizophrenia is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1998).

3.  Evidence received since the December 1975 rating decision 
denying service connection for schizophrenia is not new and 
material evidence, and the appellant's claim for service 
connection for schizophrenia is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased rating is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet.App. 78 
(1990).  That is, he has presented a claim which is 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of well-grounded claims.  38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
case has been remanded for further development.  A VA 
examination was performed pursuant to the appellant's claim 
for benefits.  In addition, all available service medical 
records, private medical records, and VA treatment records 
have been obtained.  For these reasons, the Board finds that 
VA's duty to assist the appellant, 38 U.S.C.A. § 5107(a) 
(West 1991), has been discharged.  Furthermore, the 
undersigned finds that this case has been adequately 
developed for appellate purposes.  A disposition on the 
merits is now in order.

In evaluating the appellant's request for an increased 
rating, the Board considers the medical evidence of record. 
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Where a zero percent rating is not provided in 
a Diagnostic Code, a noncompensable evaluation will be 
assigned where the requirements for a compensable evaluation 
are not shown.  38 C.F.R. § 4.31 (1998).

In determining whether a higher rating is warranted for 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

The veteran's service medical records show that he was 
hospitalized after being wounded in June 1968 by hostile fire 
with multiple fragment wounds of the left buttock and both 
legs.  There was no nerve or artery involvement.  He was 
evacuated to the 6th Convalescent Center where he was 
hospitalized for 18 days.  He was then transferred to Fort 
Benning, Georgia, where he served as an instructor.  In 
August 1968 he complained of non-specific weakness in the 
legs.  Several neurological evaluations, the last in 
September 1968, found no objective signs of neurological 
illness.  The remainder of the service medical records are 
silent as regards complaint or treatment for the buttock and 
legs.  A December 1970 examination noted shrapnel wound scars 
of the left buttock and legs.

A November 1975 VA examination noted that the veteran 
complained of pain in the legs.  Physical examination 
revealed scarring along the posterior aspect of the right 
upper thigh, several small scars of the left buttock, and 
several small scars in the left popliteal area.  The scars 
were all well-healed with no ulceration and adequate blood 
supply.  They were not adherent to underlying tissue, and the 
left buttock scars were freely moveable.  In a December 1975 
rating decision, service connection was granted for shell 
fragment wound scars of the left buttock and lower 
extremities, and a noncompensable rating was assigned which 
has been confirmed and continued to the present time.

A review of post-service records reveals a November 1990 
private treatment record which noted complaints of leg pain, 
and the examiner observed the shrapnel scars.  During his 
September 1991 personal hearing, the veteran reported that 
pieces of shrapnel still came out of his legs.  During an 
April 1991 VA examination the veteran did not complain of leg 
or buttock pain.  No atrophy was noted in the thighs or 
calves, and the veteran walked without limping.  Scars 
included a 1 by 2 centimeter (cm) scar of the right upper 
thigh; a thin, superficial, almost invisible scar of the 
right mid-thigh; a 1 by 1 cm scar of the left calf; and a 2 
by 1 cm scar in the left popliteal space.

A November 1991 VA examination noted that the veteran 
reported undergoing debridement of the shell fragment wounds 
under anesthesia in service.  He stated that he limped, that 
he had constant thigh, leg and left buttock pain, and that he 
could not stand or walk for long periods.  The veteran moved 
and walked around the examining room without difficulty, but 
a slight limp on the left was noted.  Examination of the 
lower extremities was normal.  There were multiple punctate 
scars in the left gluteal region and multiple lower extremity 
scars described as "okay."  A little tenderness was noted 
in the left gluteal region.  X-rays showed several small 
metallic fragments within the soft tissue of the right femur, 
the peri left knee joint area, the distal femur area, the 
posterior proximal tibial area, and the left gluteal and hip 
region.

Development of additional private medical records did not 
show further complaints, treatment, or diagnosis referable to 
the appellant's shell fragment wound residuals of the left 
buttock and lower extremities.  During an August 1998 VA 
examination, the veteran reported that he occasionally felt a 
sharp pain in the thighs and below the knees posteriorly.  
His gait was normal, and the general medical examination was 
also essentially normal.  The examiner noted a 4 cm, 
irregular scar on the lateral right thigh and a 2 1/2 cm scar 
below the lateral left knee.  Full range of motion was noted 
in all joints.

The veteran's shell fragment wound residuals of the left 
buttock and lower extremities are currently rated as 0 
percent disabling under Diagnostic Code 7805.  Diagnostic 
Code 7805 provides that scars are rated by limitation of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(1998).  As the current medical evidence does not show that 
the shell fragment wound scars of the left buttock and lower 
extremities limit the function of the buttock or the lower 
extremities in any way, the Board deems that a noncompensable 
rating is appropriate under Diagnostic Code 7805.

The Board has also considered whether other Diagnostic Codes 
are for application.  Other ratings for scars depend upon 
whether they are poorly nourished with repeated ulceration 
(Diagnostic Code 7803) or tender and painful on objective 
demonstration (Diagnostic Code 7804).  The veteran does not 
contend that his scars are poorly nourished with repeated 
ulceration.  The medical evidence shows no evidence of 
infection or other irritation as regards these scars.  
Further, there is no objective medical evidence that the 
scars themselves are tender or painful.  Thus, the Board does 
not find that the scars warrant a compensable evaluation 
under either Diagnostic Code 7803 or 7804.

However, taking into consideration the veteran's sworn 
testimony and the findings of small, retained metallic bodies 
on X-ray, and applying the benefit of the doubt rule, the 
Board finds that an increased rating, to 10 percent, is 
warranted for the shell fragment wound residuals under 
Diagnostic Code 7899-7804 as analogous to tender, painful 
scarring.  Thus, the Board finds that a compensable rating 
for his shell fragment wound residuals of the left buttock 
and lower extremities is warranted.

Accordingly, a solitary increased rating for shell fragment 
wound residuals of the left buttock and lower extremities, 
not higher than 10 percent, is warranted.

New and material evidence claim

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from the date of notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (1998).

The law provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991). New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
In a recent decision, the United States Court of Appeals for 
the Federal Circuit set forth new guidance regarding the 
adjudication of claims for service connection based on the 
submission of "new and material evidence."  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The Board has reviewed the appellant's claim within the 
confines of the aforementioned legal guidelines.  The 
appellant's service entrance and separation examinations show 
no complaints, treatment, or diagnosis referable to a 
psychiatric disorder.  A September 1968 record noted that the 
veteran had complained several times of dizzy spells and 
blackouts without objective evidence of pathology.

The appellant first filed a claim for a nervous condition in 
September 1975.  A hospitalization record from the Waco, 
Texas, VA Medical Center (MC) showed that the veteran was 
hospitalized from September 3, 1975, to November 5, 1975, 
with a diagnosis of chronic, undifferentiated schizophrenia.  
A November 1975 VA examination noted that the claims folder 
was not available.  The veteran was oriented to time, place, 
and person, and his general information fund was adequate.  
He denied delusions, hallucinations, or paranoid ideas, and 
there was no demonstrable disorder of will or volition noted.  
The examiner suggested that the veteran be hospitalized for a 
period of observation and evaluation in order to determine 
the nature of his disorder, but apparently this suggestion 
was not carried out.

By rating decision dated in December 1975 service connection 
for schizophrenia was denied because service medical records 
were negative for a psychiatric disorder, and there was no 
evidence of a psychosis within the presumptive period.  The 
veteran was informed of the rating decision by letter dated 
in December 1975 which was resent in July 1976.  He did not 
appeal that decision, and it became final.

The appellant next filed a claim for benefits for a nervous 
condition in July 1991.  The question in this case is whether 
new and material evidence has been submitted since the 
December 1975 rating decision which would be sufficient to 
reopen the claim for schizophrenia.  

The pertinent evidence of record compiled after the December 
1975 rating decision included private treatment records from 
1985 to 1990 which showed that the veteran was prescribed 
Thorazine over that period.  In April 1991 the veteran 
underwent a VA examination.  He reported that he had been 
treated for combat fatigue and blackouts in service after his 
return from Vietnam.  He stated that he had not been 
hospitalized since 1975 and that he was taking Thorazine as 
prescribed by his family physician.  The examiner referred to 
a January 1991 letter from the veteran which appeared more 
paranoid, grandiose, disorganized, and delusional that the 
veteran appeared on examination.

The veteran was alert and cooperative with appropriate, 
albeit stiff, responses.  His responses to questions were 
relevant and pertinent although he was guarded and evasive 
regarding psychotic behavior or current delusions.  His 
thoughts were well organized with no fragmentation or 
loosening of associations.  He was oriented times three with 
shallow but well-controlled affect.  No delusional content 
was indicated, but the examiner noted that it might be masked 
by medication.  The examiner noted that the veteran had been 
on Thorazine for 15 years.  The diagnosis was chronic 
schizophrenic reaction in partial remission on medication.

In September 1991 the veteran testified at a personal hearing 
that he volunteered with children and that he was involved in 
his church.  A November 1991 VA examination was performed by 
the same examiner.  The examiner referred to a July 1969 
service psychiatric evaluation which noted that the veteran 
had experienced a true disassociative state.  The examiner 
also noted written statements from the veteran in April and 
July 1991 which displayed delusional and psychotic elements.  
The findings on examination and diagnosis were similar to the 
results reached in the April 1991 examination report.

During his January 1993 hearing before the undersigned member 
of the Board, the veteran related a time when he had 
discharged his weapon in the barracks.  He stated that he 
tried to "make it on his own" before his 1975 
hospitalization and that he spent several years immediately 
after discharge attending college.  Records from the Texas 
Department of Corrections reveal that the veteran was 
incarcerated following a felony conviction in March 1993 and 
that he was serving a 10 year sentence.

Pursuant to the Board's September 1995 remand, numerous 
attempts were made to develop additional evidence for the 
record.  The veteran's service personnel records were 
associated with the claims folder.  Permission to conduct a 
VA social and industrial survey was requested, but the 
veteran apparently never responded.  Private medical records 
from 1976 to 1992 were associated with the claims folder and 
showed that the veteran was prescribed Chlorpromazine, 
Navane, and Antitrem in 1976 with a primary complaint of 
difficulty sleeping.  A July 1981 record noted that the 
veteran was behaving in a grandiose and somewhat paranoid 
fashion.

Attempts to develop additional treatment records from the 
Waco VAMC and the Bonham VAMC were unsuccessful.  In August 
1998 the veteran was examined by a VA physician in 
Huntsville, Texas, were he was incarcerated.  The examiner 
reviewed the veteran's claims folder in addition to his 
medical records maintained by the Texas Department of 
Corrections.  Since arriving in his current unit in 
Huntsville, the veteran has maintained that he had been 
treated by VA for PTSD.  The PTSD diagnosis was accepted 
based on the history provided by the veteran.  Therefore, his 
recent psychiatric treatment was exclusively for PTSD.  
According to the VA physician, the veteran was in good 
remission and was taking Thorazine.  In response to the 
examiner's questions, the veteran was cooperative.  There was 
no memory impairment.  The diagnosis was history of 
schizophrenia with PTSD as the only diagnosis since his 
incarceration.

Applying VA's definition of new and material evidence in 
38 C.F.R. § 3.156(a), the Board finds that the aforementioned 
material is new because it had not previously been submitted 
to agency decisionmakers.  Moreover, the Board finds that the 
aforementioned records are not cumulative or redundant of 
other evidence of record.  Accordingly, the Board concludes 
that these records are "new" evidence.  

The Board finds that the new evidence is not material because 
it is not "so significant that it must be considered in 
order to fairly decide the merits of the claim" for service 
connection for schizophrenia.  38 C.F.R. § 3.156(a) (1998).  
The new evidence does not contribute "to a more complete 
picture of the circumstances surrounding the origin of" the 
schizophrenia.  See Hodge, 155 F.3d at 1363.  There is no new 
medical evidence contemporaneous to the veteran's period of 
service.  In addition, there is no new evidence covering the 
period between his separation from service and his 
hospitalization in 1975 at the Waco VAMC.  Further, the most 
recent medical evidence of record, the 1998 VA examination 
report, diagnoses schizophrenia by history only and clearly 
states that the veteran has not received treatment for 
schizophrenia since his incarceration in March 1993.

Accordingly, the Board concludes that new and material 
evidence that is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim 
has not been submitted, and therefore the appellant's claim 
for service connection for schizophrenia is not reopened.


ORDER

An application to reopen a claim for service connection for 
schizophrenia is denied, and a claim for an increased rating 
for shell fragment wound residuals of the left buttock and 
lower extremities is granted, to 10 percent, subject to the 
laws and regulations governing the payment of monetary 
benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



